Case 1:20-cv-21553-MGC Document 169 Entered on FLSD Docket 06/19/2020 Page 1 of 9



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                         Case No. 20-21553-Civ-COOKE/GOODMAN

   PATRICK GAYLE, et al.,

          Petitioners-Plaintiffs, on behalf of
          themselves and those similarly situated,

   v.

   MICHAEL W. MEADE, et al.,

         Respondents-Defendants.
   ____________________________________/

        JOINT SCHEDULING REPORT AND PROPOSED SCHEDULING ORDER

          Plaintiffs and Defendants hereby submit this Joint Scheduling Report and Joint
   Proposed Scheduling Order report pursuant to Local Rule 16.1(b)(2).

   I.     RULE 26(f)(3) DISCOVERY PLAN

   A.     ATTORNEY CONFERENCE
          Pursuant to Rule 26(f), a telephonic meeting was commenced on June 17, 2020 and
   was attended by counsel for Plaintiffs and counsel for Defendant.

   B.     PRE-DISCOVERY DISCLOSURES
          The parties agree to exchange the information described in Rule 26(a)(1)(A)-(D) on or
   in the form contemplated by Rule 26(a).

   C.     DISCOVERY PLAN
          1.     Changes to timing of discovery.
          As outlined in Exhibit A, Plaintiffs request expedited discovery due to the exigent
   nature of COVID-19.
          2.     Discovery will be needed on the following subjects.
          The Parties agree that discovery will be needed on the underlying facts supporting the
   essential elements of Plaintiffs’ claims for Violation of Detention Standards under Accardi




                                                1
Case 1:20-cv-21553-MGC Document 169 Entered on FLSD Docket 06/19/2020 Page 2 of 9



   (Count I), Violation of the Right to Reasonable Safety under Fifth Amendment (Count II),
   and State-Created Danger under Fifth Amendment (Count III).
          Plaintiffs anticipate seeking discovery regarding the following topics:
                   Compliance with applicable guidelines, including without limitation, CDC’s
                    Interim Guidance on management of Coronavirus Disease 2019 (COVID-19)
                    in Correctional and Detention Facilities

                   Conditions and policies and procedures within Krome, Glades and BTC
                    including ability to social distance, availability of soap, hand sanitizer and
                    personal protective equipment (PPE), location of beds and other sleeping
                    arrangements, numbers of individuals detained, cohorting.

                   Transfers of detained individuals, including the evaluative process before
                    transfers, the reasons for transfers, and the conditions during and after transfers
                    as of the inception of the preliminary injunction on June 6, 2020. This request
                    is limited to the transfer evaluation spreadsheet and checklist.

                   Conditions and policies and procedures affecting all Petitioners including
                    ability to social distance, availability of soap, hand sanitizer and personal
                    protective equipment (PPE), location of beds and other sleeping arrangements,
                    numbers of individuals detained, cohorting.

                   Tests and test results among staff members and detained men and women for
                    COVID-19 and the antibodies for COVID-19.

                   Releases of detained individuals, including the evaluative process.

          Defendants do not agree to discovery on all topics listed above and reserve their right
   to object.
          3.        Electronically Stored Information
          Plaintiffs do not have any electronically stored information to produce. Defendants
   may need to review government databases and e-mail inboxes for any relevant information.
          4.        Claims of Privilege
          Plaintiffs are not currently aware of privilege issues that will be raised by anticipated
   discovery from Defendants. Defendants reserve the right to assert any and all applicable and
   necessary privileges regarding all documents produced in this discovery, including without
   limitation, deliberative process privilege, law enforcement privilege, attorney client
   communication, attorney client work product and information protected by statute.




                                                     2
Case 1:20-cv-21553-MGC Document 169 Entered on FLSD Docket 06/19/2020 Page 3 of 9



   II.     SCHEDULING CONFERENCE REPORT PURSUANT TO LOCAL RULE 16.1

   A.      CASE MANAGEMENT TRACK PURSUANT TO RULE 16.1(a)(2)
           This case should be designated for the expedited case management track.

   B.      SETTLEMENT
           The parties agree that settlement is unlikely.

   C.      ADDITIONAL PARTIES
           This is a class action, with the class defined as “All current civil immigration detainees
   who are now held by ICE at Krome, BTC, and Glades when this action was filed, since this
   action was filed, or in the future”. The parties agree that the deadline to join other named
   parties will be August 15, 2020, unless an amendment is permitted pursuant to a subsequent
   Court ruling.

   D.      PROPOSED TIME LIMITS
           1.      Join Other Parties and Amended Pleadings
           The parties agree that the deadline to join other named parties and amend the
   pleadings shall be August 15, 2020, unless an amendment is permitted pursuant to a
   subsequent Court ruling on a motion to dismiss.
           2.      To File and Hear Motions
           The parties agree that the deadline to file dispositive motions shall be November 6,
   2020.
           3.      To Complete Discovery
           The parties agree that the fact and expert discovery deadline shall be November 6,
   2020.

   E.      PROPOSALS FOR THE FORMULATION AND SIMPLIFICATION OF
   ISSUES
           The parties do not currently have any such proposals.

   F.      AMENDMENTS TO THE PLEADINGS
           The parties do not anticipate amendments to the pleadings.

   G.      ADMISSIONS OF FACT AND OF DOCUMENTS




                                                   3
Case 1:20-cv-21553-MGC Document 169 Entered on FLSD Docket 06/19/2020 Page 4 of 9



          The parties will attempt to obtain admission of, or stipulate to, facts and the
   authenticity of documents where necessary to avoid unnecessary proof. Pre-trial motions
   may be filed where appropriate to narrow the issues in this case and to obtain rulings on the
   admissibility of evidence.

   H.     AVOIDING UNNECESSARY PROOF AND CUMULATIVE EVIDENCE
          The Parties agree to work together to attempt to enter into stipulations where possible
   to avoid unnecessary proof and cumulative evidence. The Parties will attempt to stipulate to
   facts and to the admissibility of evidence before trial where there is no dispute. The Parties
   agree that any remaining contested issues of fact should be decided by the District Court.

   I.     REFERRING MATTERS TO A MAGISTRATE JUDGE OR MASTER
          The parties will consent to discovery matters being referred to the Magistrate Judge
   assigned to this case. However, the parties do not consent at this time to motions in limine
   being ruled upon or trial being conducted by a Magistrate Judge.

   J.     TIME REQUIRED FOR TRIAL
          The parties agree that this case will require three days for trial.

   K.     REQUESTED DATES FOR CONFERENCES BEFORE TRIAL, A FINAL
   PRETRIAL CONFERENCE AND TRIAL
          The parties request that the final pretrial conference be held in November 2020 and
   the trial in December 2020.

   L.     ANY ISSUES ABOUT ELECTRONICALLY STORED INFORMATION
          Plaintiffs:   Plaintiffs’ anticipate serving routine requests for electronically stored
   information that should not present any unusual challenges or novel issues.
          Defendants: To the extent that Plaintiffs want electronically stored information, the
   requests may require substantial review of electronic databases for individuals detained at the
   three facilities. For each individual, the electronic data must be manually pulled and then
   reviewed for privilege. If the requests require review of email custodian inboxes, the request
   is time consuming because it requires reviews of communications for responsiveness and
   privilege.




                                                   4
Case 1:20-cv-21553-MGC Document 169 Entered on FLSD Docket 06/19/2020 Page 5 of 9



   M.     ANY OTHER INFORMATION THAT MIGHT BE HELPFUL TO THE
   COURT
          Plaintiffs: Plaintiffs anticipate requesting alien files (“A-Files”) during discovery in
   this case. Plaintiffs have informed Defendants of their intent and requested that Defendants
   start collecting A-Files for the named Plaintiffs. Plaintiffs do not agree that it should take 90
   or more days to produce A-files for the named Plaintiffs but will consider any motions for
   extensions of time on a case-by-case basis.
          Defendants: Defendants note that individual alien files are only maintained in paper
   copy. They are shared by Immigration and Customs Enforcement, United States Citizenship
   and Immigration Services, and Customs and Border Patrol. The alien files may be at the
   Miami field office, another field office throughout the county, at the national repository or in
   the mail in transit. To the extent that Plaintiffs’ discovery requests require A-file review,
   Defendants will be required to locate, review, and scan the file, after which the file can be
   reviewed and redacted for privilege. In Defendants’ experience with other nationwide class
   action suits, this is an extremely time consuming and burdensome process. Defendants
   believe that a minimum of 90 days is required to produce copies of the alien files pertaining
   to the named Plaintiffs. The Defendants also preserve the right to make all appropriate
   discovery objections including, but not limited to, on the grounds of relevance, undue burden,
   and responsiveness.


                                                      Respectfully Submitted,

                                                      /s/ Scott M. Edson
                                                      Scott M. Edson, Esq.
                                                      Florida Bar No. 17258




                                                  5
Case 1:20-cv-21553-MGC Document 169 Entered on FLSD Docket 06/19/2020 Page 6 of 9



   Gregory P. Copeland*                           Scott M. Edson, Esq.
   Sarah T. Gillman*                              Florida Bar No. 17258
   RAPID DEFENSE NETWORK                          KING & SPALDING LLP
   11 Broadway, Suite 615                         1700 Pennsylvania Avenue NW, STE 200
   New York, NY 10004                             Washington, DC 20006-4707
   Tel.: (212) 843-0910                           Telephone: (202) 737-0500
   Fax: (212) 257-7033                            Facsimile: (202) 626-3737
   gregory@defensenetwork.org                     sedson@kslaw.com
   sarah@defensenetwork.org
   *Appearing Pro Hac Vice                        Kathryn S. Lehman
                                                  Florida Bar No.: 95642
   Rebecca Sharpless                              Chad A. Peterson
   Florida Bar No. 0131024                        Florida Bar No.: 91585
   Romy Lerner                                    KING & SPALDING LLP
   Florida Bar No. 116713                         1180 Peachtree Street, N.E.
   UNIVERSITY OF MIAMI SCHOOL OF                  Atlanta, GA 30309
   LAW - IMMIGRATION CLINIC                       Telephone: (404) 572-4600
   1311 Miller Drive Suite, E-273                 Facsimile: (404) 572-5100
   Coral Gables, Florida 33146                    klehman@kslaw.com
   Tel: (305) 284-3576                            cpeterson@kslaw.com
   Fax: (305) 284-6092
   rsharpless@law.miami.edu                       Mark Andrew Prada
                                                  Fla. Bar No. 91997
   Paul R. Chavez                                 Anthony Richard Dominguez
   FL Bar No. 1021395                             Fla. Bar No. 1002234
   Maia Fleischman                                PRADA URIZAR, PLLC
   FL Bar No. 1010709                             3191 Coral Way, Suite 500
   SOUTHERN POVERTY LAW CENTER                    Miami, FL 33145
   2 S. Biscayne Blvd., Ste. 3200                 Tel.: (786) 703-2061
   Miami, FL 33101                                Fax: (786) 708-9508
   Tel: (305) 537-0577                            mprada@pradaurizar.com
   paul.chavez@splcenter.org                      adominguez@pradaurizar.com
   maia.fleischman@splcenter.org
                                                     Andrea Montavon McKillip
   Lisa Lehner                                       Florida Bar No. 56401
   Florida Bar No. 382191                            LEGAL AID SERVICE OF BROWARD
   AMERICANS FOR IMMIGRANT                           COUNTY, INC.
   JUSTICE                                           491 North State Road 7
   5355 NW 36 Street, Suite 2201                     Plantation, Florida 33317
   Miami, FL 33166                                   Tel. (954) 736-2493
   Tel: (305) 573-1106 Ext. 1020                     Fax (954) 736-2484
   Fax: (305) 576-6273                               amontavon@legalaid.org
   Llehner@aijustice.org
                                   Counsel for Petitioners-Plaintiffs
        (Also Filing on behalf of Respondents-Defendants for purposes of this filing only)



                                              6
Case 1:20-cv-21553-MGC Document 169 Entered on FLSD Docket 06/19/2020 Page 7 of 9



                                  CERTIFICATE OF SERVICE
          I hereby certify that on the 19th day of June, 2020, I electronically filed the foregoing
   with the Clerk of Court using the CM/ECF system, which will then send a notification of
   such filing (NEF) to all counsel of record.
                                                      /s/ Scott M. Edson___________
                                                             Scott M. Edson, Esq.
                                                      Florida Bar No. 17258
                                                      KING & SPALDING LLP
                                                      1700 Pennsylvania Avenue NW, STE 200
                                                      Washington, DC 20006-4707
                                                      Telephone: (202) 737-0500
                                                      Facsimile: (202) 626-3737
                                                      sedson@kslaw.com

                                                      Attorney for Petitioners-Plaintiffs
Case 1:20-cv-21553-MGC Document 169 Entered on FLSD Docket 06/19/2020 Page 8 of 9



               Attachment A: Pretrial Deadlines, Pretrial Conference and Trial Date

   8/15/2020      Joinder of parties and claims, and amendment of pleadings.
   9/11/2020 Parties will furnish opposing counsel with a written list containing the names
   and addresses of all fact and expert witnesses intended to be called at trial and only those
   witnesses listed will be permitted to testify unless good cause is shown and there is no
   prejudice to opposing party. The parties are under a continuing obligation to supplement
   discovery responses within ten days of receipt or other notice of new or revised information.
   The Parties must furnish expert witness list to the Defendant, along with the
   summaries/reports required by Fed. R. Civ. P. 26(a)(2), and only those expert witnesses will
   be permitted to testify. Within the fourteen- day period thereafter, the Parties will make its
   experts available for deposition.
   11/06/2020 All fact discovery must be completed.
   11/06/2020 All expert discovery completed.
   11/06/2020 All dispositive and other pretrial motions not explicitly excluded by Local Rule
   7.1(a)(1) and accompanying memoranda of law must be filed.
   11/06/2020 Mediation must be completed. (The parties should select the earliest date to
   maximize resolution of the case in a manner that promotes client and judicial economy.)
   11/06/2020 (a) Joint pretrial stipulation must be filed pursuant to Local Rule 16.1(e). The
   pretrial stipulation will include the witness lists will be pared down to those witnesses the
   parties actually intend to call at trial; and the exhibit lists will identify the witness introducing
   each exhibit. The parties will meet at least one month prior to the deadline for filing the
   pretrial stipulation to confer on the preparation of that stipulation. The Court will not accept
   unilateral pretrial stipulations, and will strike, sua sponte, any such submissions; and
   (b) Joint Summary of Respective Motions in Limine must be filed. The Summary will contain
   a cover page providing the style of the case and an index of the motions in limine. The
   Summary will also include for each evidentiary issue: (i) a one page motion identifying the
   evidence sought to be precluded at trial and citing legal authority supporting exclusion; and
   (ii) a one page response to the motion providing a statement of the purpose for which the
   challenged evidence would be offered and citing legal authority in support of admission of
   the challenged evidence. The parties will work together to prepare the Summary. Prior to
   submission of the Summary, the parties are encouraged to resolve evidentiary issues through
   stipulation.
   11/06/2020 Final proposed jury instructions (for jury trial) or findings of fact and
   conclusions of law (for bench trial) must be submitted. (A courtesy copy will be submitted to
   chambers at cooke@flsd.uscourts.gov, in Microsoft Word format). Each party’s trial witness list, with
   one-sentence synopsis and time needed for direct and cross examination; proposed voir dire
   questions; and deposition designations.
   12/2020                Trial Date.




                                                    8
Case 1:20-cv-21553-MGC Document 169 Entered on FLSD Docket 06/19/2020 Page 9 of 9



                   Attachment B: Magistrate Judge Jurisdiction Election Form

                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                          Case No. 20-21553-Civ-COOKE/GOODMAN

   PATRICK GAYLE, et al.,

          Petitioners-Plaintiffs, on behalf of
          themselves and those similarly situated,

   v.

   MICHAEL W. MEADE, et al.,

         Respondents-Defendants.
   ____________________________________/

               ELECTION TO JURISDICTION BY A UNITED STATES
            MAGISTRATE JUDGE FOR FINAL DISPOSITION OF MOTIONS

   In accordance with the provisions of 28 U.S.C. § 636(c), the undersigned parties to the above-
   captioned civil matter hereby jointly and voluntarily elect to have a United States Magistrate
   Judge decide the following motions and issue a final order or judgment with respect thereto:


   1. Motions for Costs                Yes X                No _____
   2. Motions for Attorney’s Fees      Yes X                No _____
   3. Motions for Sanctions            Yes X                No _____




                                                 9
